DETAILED ACTION

		Application No. 16/577,678 filed on 09/20/2019 has been examined. In this Office Action, claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At Step 1: The claims 21, 39 and 40 recite receiving, from a plurality of computing devices, status information, a relational database update, a queue storing an indication of the event, a queue storing an indication of the event, comparing, generating a notification. Therefore, the claims are directed to a process which is a statutory category of invention.
At Step 2A, prong 1, the independent claims 21, 39 and 40 recite limitations of “receiving, from a plurality of computing devices, status information associated with: a relational database update corresponding to an event; a queue storing an indication of the event, the event being associated with event data for generating a plurality of queries associated with the relational database update; and an application programming interface (API) that provides, from a nonrelational database, the event data; comparing, to corresponding thresholds, the relational database update status information, the queue status information, and the API status information; and generating a notification”. This process receiving, storing, comparing and generating a notification. This process can be a mental process, as a person can perform to receive, store, compare and generate a notification. Such step of performing a data processing task that is nothing more than a mental process. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see 2106.04(a) (2). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 21, 39 and 40 recite an abstract idea.
At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, claims 21, 39 and 40 recites additional elements “receiving, from a plurality of computing devices, status information, a relational database update, a queue storing an indication of the event, a queue storing an indication of the event, comparing, generating a notification”. The limitations, “receiving, from a plurality of computing devices, status information, a relational database update, a queue storing an indication of the event, a queue storing an indication of the event, comparing, generating a notification” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receiving..;”, “storing....;”, “comparing…“and “generating...”for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra solution activity, for instance "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
The combination of these additional elements also fails to integrate the recited judicial exceptions into a practical application of the exceptions. In particular, the claim recites additional element – at least one memory (in claim 21), at least one processor (in claim 40), at least one memory and at least one processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of accessing, parsing, optimizing, generating and storing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At Step 2B, If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claims recite abstract ideas. Claims 21, 39 and 40 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 
The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
	 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21, 24-25, 27-30, 36 and 39-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harris et al (US 2004/0148283 A1) in view of Guo et al (US 9, 852, 220 B1) further in view of Li et al (US 2013/0097259 A1).

	As per claim 21, Harris teaches a computing system, comprising: at least one memory storing instructions; and at least one processor executing the instructions to perform operations comprising: receiving, from a plurality of computing devices, status information associated with (see fig.1, [0012], [0033], e.g., a method for maintaining transaction states/status of persistent objects capable of being accessed by a plurality of clients is provided): a relational database update corresponding to an event ([0029], [0040], e.g., the transactions for a particular state or object of an event queue are committed, a session commit operation goes through an entire event queue, starting at the beginning, and writing the changes to the persistent storage mechanism, persistent storage mechanisms include relational databases); a queue storing an indication of the event ([0046], e.g., a transaction state indicator and a copy of the persistent object are stored in a respective event queue), the event being associated with event data for generating a plurality of queries associated with the relational database update([0035], e.g., a client commits or rollbacks a transaction, only the event queue associated with the client is scanned to update the main cache and the persistent storage, and [0048], e.g., discloses wherein performing a search for a modification to a persistent object); 

However, Guo teaches an application programming interface (API) that provides, from a nonrelational database (col.7, lines 33-35, e.g., query requests are structured using the specific API and commands associated with the non-relational database), the event data (col.6, lines 43-44, e.g., discloses task execution event data);
Thus, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Guo with the teachings of Harris in order to efficiently enabling a method for creating non-relational database multiple geographically distributed replicas of the data automatically to enable high availability and data durability (Guo).
Harris and Guo do not explicitly teach comparing, to corresponding thresholds, the relational database update status information, the queue status information, and the API status information; and generating a notification. 
However, Li teaches comparing, to corresponding thresholds, the relational database update status information ([0026], e.g., prior to transmitting the status message to the server, the status update engine may determine whether a status update rate has been exceeded (e.g., threshold), status messages are stored in one or more of the databases), the queue status information ([0026], e.g., status messages stored in the status message queue), and the API status information ([0033], e.g., platform via a web-based application programming interface (API), platform choose to follow the status messages  associated with a particular application); and generating a notification (see Fig. 5, item 508, generate a status update message).


 	As per claim 24, wherein the API status information comprises a response time of the API (col.4, lines 62-67, col.5, lines 14-17, performance analyzer may implement one or more programmatic interfaces (APIs), the performance analyzer may provide summaries of contention metrics for specified time intervals, Cole). 

 	As per claim 25, wherein: the queue comprises a queue storing a plurality of events and the queue status information comprises one or more of a number of the events, a frequency at which the events are being processed, or an average wait time for the events ([0026], e.g, transmits the status messages to a status message queue, where the status messages are stored until the user's update frequency drops below the permitted status update rate, Li). 

	As per claim 27, wherein the nonrelational database comprises a NoSQL database (col.7, lines 33-35, e.g., query requests are structured using the specific API and commands associated with the non-relational database, Guo). 



 	As per claim 29, the operations further comprising: generating a graphical user interface comprising a graphical representation of one or more of the relational database update status information, the queue status information, or the API status information ([0041], e.g., window display status messages, Li). 

 	As per claim 30. The computing system of claim 29, wherein the notification comprises a pop-up window within the graphical user interface ([0041], e.g., window display status messages, Li). 

 	As per claim 36, wherein the event corresponds to a change of a field of a data entry in a relational database ([0029], [0040], e.g., the transactions for a particular state or object of an event queue are committed, a session commit operation goes through an entire event queue, starting at the beginning, and writing the changes to the persistent storage mechanism, persistent storage mechanisms include relational databases, Harris). 

 	Regarding claim 39, claim 39 is rejected for substantially the same reason as claim 21 above. 
. 

 	Claims 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Harris et al (US 2004/0148283 A1) in view of Guo et al (US 9,852, 220 B1) in view of Li et al (US 2013/0097259 A1) further in view of Cole et al (US 10, 331, 657 B1).

 	As per claim 22, Harris, Guo and Li do not explicitly teach wherein the relational database update status information comprises one or more of a queue length, a processing resource usage, or a memory resource usage. 
However, Cole teaches wherein the relational database update status information comprises one or more of a queue length, a processing resource usage, or a memory resource usage (col.10, lines 60-63, e.g., queue lengths at various components of the materialization nodes, resource utilization levels).
Thus, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Cole with the teachings of Harris, Guo and Li in order to efficiently enabling a performance analyzer to proactively prepare recommendations for one or more types of configuration changes (Cole).

s 34-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harris et al (US 2004/0148283 A1) in view of Guo et al (US 9, 852, 220 B1) in view of Li et al (US 2013/0097259 A1) further in view of Mehr (US 10, 673, 779 B1).

 	As per claim 34, Harris, Guo and Li do not explicitly teach wherein; the queue comprises a queue storing a plurality of events; and the operations further comprise generating a request for additional computing resources to process the events. 
However, Mehr teaches wherein; the queue comprises a queue storing a plurality of events (see Fig.4, items 406, e.g., place event information in event queue); and the operations further comprise generating a request for additional computing resources to process the events (col.16, lines 50-55, e.g., enabling the event to have one or more additional resources instances allocated in order to complete processing for the event).
Thus, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mehr with the teachings of Harris, Guo and Li in order to efficiently allocating additional resource to perform additional processing for the notification event (Mehr).

 	As per claim 35, wherein the operations further comprise generating a request for additional computing resources to process calls to the API (col. 3, lines 61-65, col. 16, lines 50-55, The resource manager can utilize dedicated APIs in the interface layer 108, where each API can be provided to receive requests for at least one specific action to be performed, enabling the event to have one or more additional resources instances allocated in order to complete processing for the event). 

Claims 26, 31-33 and 37-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harris et al (US 2004/0148283 A1) in view of Guo et al (US 9, 852, 220 B1) in view of Li et al (US 2013/0097259 A1) further in view of Leddy et al (US 2020/0067861 A1).

 	As per claim 26, Harris, Guo, Li do not explicitly teach wherein the relational database update comprises an update for a SQL database. 
However, Leddy teaches wherein the relational database update comprises an update for a SQL database ([1444], e.g., signatures are stored in an SQL database).  Thus, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Leddy with the teachings of Harris, Guo and Li in order to efficiently classifying messages based on the threshold level (Leddy).

 	As per claim 31. The computing system of claim 21, wherein the notification comprises an SMS text message sent to a system administrator ([0062], e.g., messages can include email, SMS, social network posts, Leddy). 

 	As per claim 32. The computing system of claim 21, wherein the notification comprises an auditory alert ([1752], e.g., audio associated with the message, Leddy).
 
 	As per claim 33. The computing system of claim 21, wherein generating the notification comprises generating a plurality of unique notifications each associated with 
 	As per claim 37. The computing system of claim 21, wherein the event corresponds to an update to data associated with a mortgage application ([1884], e.g., data associated with a mortgage application, Leddy). 

 	As per claim 38. The computing system of claim 37, wherein the update to the data associated with the mortgage application comprises credit report results for an applicant of the mortgage application ([1767], [1884], e.g., credit report/summary data and data associated with a mortgage application, Leddy). 

 	Claims 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Harris et al (US 2004/0148283 A1) in view of Guo et al (US 9,852, 220 B1) in view of Li et al (US 2013/0097259 A1) in view of Cole et al (US 10, 331, 657 B1) further in view of Dain et al (US 2020/0073978 A1).

 	As per claim 23, Harris, Guo, Li and Cole do not explicitly teach wherein: the relational database update comprises a relational database update corresponding to a plurality of events prompting a plurality of concurrent calls to the relational database.
Dain teaches wherein: the relational database update comprises a relational database update corresponding to a plurality of events prompting a plurality of concurrent calls to the relational database ([0013], e.g., the database is updated in real-time with information on changed data objects immediately indicated in the message queues).


is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZAM M CHEEMA/Primary Examiner, Art Unit 2166